862 So.2d 806 (2003)
94th AERO SQUADRON OF MIAMI, INC. and Manuel E. Sanchez, Appellants,
v.
Arturo COLON, Appellee.
No. 3D03-2662.
District Court of Appeal of Florida, Third District.
November 26, 2003.
Rehearing Denied January 9, 2004.
Restani, McAllister & Cassetty, P.A. and David R. Cassetty, Coral Gables; Catri, Holton, Kessler, Kessler & Tuzzio, P.A. and Gerard A. Tuzzio (Ft. Lauderdale), for appellant.
Roy D. Wasson, Timothy Carl Blake, for appellee.
Before SCHWARTZ, C.J., and GREEN and WELLS, JJ.
PER CURIAM.
This is an appeal by 94th Aero Squadron of Miami, Inc. and Manuel Sanchez, defendants below, for review of a non-final order denying their motion for summary judgment *807 on the issue of worker's compensation immunity. Because the trial court found that there were triable issues of fact regarding worker's compensation immunity and that the defendants were therefore not precluded from presenting a worker's compensation immunity defense, this case is not appealable under Fla. R.App. P. 9.130(a)(3)(C)(v). See Hastings v. Demming, 694 So.2d 718, 720 (Fla.1997)("Nonfinal orders denying summary judgment on a claim of workers' compensation immunity are not appealable unless the trial court order specifically states that, as a matter of law, such a defense is not available to a party.").
We therefore treat this as a petition for issuance of a writ of certiorari and deny the same. See Martin-Johnson, Inc. v. Savage, 509 So.2d 1097, 1099 (Fla.1987)(holding that for non-final order to be reviewable by petition for certiorari, it must depart from essential requirements of law, causing material injury to petitioner throughout remainder of proceedings below, effectively leaving no adequate remedy on appeal).
Petition for issuance of writ of certiorari is denied.